3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species
Species A, Fig. 1-4,
Species B, Fig. 5-6,
Species C, Fig. 7-8,
Species D, Fig. 9-10,
Species E, Fig. 11,
Species F, Fig. 12,
Species G, Fig. 13, and
Species H, Fig. 14.
The species are independent or distinct because Species A describes a first example of a laser welding head, Species B describes as second example of a laser welding head, Species C describes a third example of a laser welding head, Species D describes a fourth example of a laser welding head, Species E describes a fifth example of a laser welding head, Species F describe a laser welding head with a cam profile with a cam follower on the rotary actuator part, Species G describes a laser welding head with a proximity sensor fixed to the housing of the optical system, and Species H describes a laser welding head where the reference feature is provided on the auxiliary module. 
In addition, these species are not obvious variants of each other based on the current record.
claim 1 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentable distinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. A telephone call was made to Peter Fasse on 02/18/2021 to request an oral election to the above restriction requirement, and resulted in call back from Peter on 03/11/2021 with the election of Species A with the following claims that read to Species A, claim 1-7, 12, and 15-16. The election was done without traverse.

Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Rotary drive device in claim 1, is interpreted by the examiner to mean --any device with a rotary motor with at least one stator--.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Auxiliary module in claim 1. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification par. 42, “auxiliary module can also be configured as a nozzle assembly for shield gas or operating gas,” specification par. 41, “auxiliary module 10 in the example shown is configured as an infeed device…the infeed device has a conveying hose 11 for the auxiliary wire, the conveying hose 11 opening into a wire nozzle 12.” For the purpose of examination, auxiliary module is interpreted to comprise –a nozzle assembly, or conveying hose for the auxiliary wire, or equivalent thereof--.
Coupling device in claim 1. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification par. 41, “coupling device 16 has a loading arm 17 that includes a coupling 18 by which the loading arm 17 is attachable to 
Infeed device in claim 2 and claim 4. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification par. 41, “infeed device has a conveying hose 11 for the auxiliary wire, the conveying hose 11 opening into a wire nozzle 12”
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7, 12, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, where it recites “at least one auxiliary module for workpiece machining,” the specification in par. 41 “auxiliary module 10 in the example shown is configured as an infeed device…the infeed device has a conveying hose 11 for the auxiliary wire, the conveying hose 11 opening into a wire nozzle 12” and par. 42, “auxiliary module can also be configured as a nozzle assembly for shield gas or operating gas” does not provide sufficient support and possession for what structure is necessary to perform the function of “workpiece machining”.
Claims 2-6, 12, and 15-16 are rejected due to dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 12, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 where it recites “at least one auxiliary module for workpiece machining,” it is unclear how the auxiliary module is capable of workpiece machining based on the structure recited in par. 41, “auxiliary module 10 in the example shown is configured as an infeed device…the infeed device has a conveying hose 11 for the auxiliary wire, the conveying hose 11 opening into a wire nozzle 12” and par. 42, “auxiliary module can also be configured as a nozzle assembly for shield gas or operating gas”. 
Regarding claim 6, where it recites “wherein the coupling device at least in the position of the at least one auxiliary module coupled to the rotary drive device can be uncoupled from the at least one auxiliary module” it is unclear what “coupling device at least in the position of the…auxiliary module” means. Unclear what the position of the coupling device is being recited. For the purpose of examination, the limitation will be interpreted as –the coupling device, when the at least one auxiliary module is coupled to the rotary drive device, can be uncoupled from the at least one auxiliary module--.
Claims 2-5, 7, 12, and 15-16 are rejected due to dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 6204475 B1) in view of Fukui (JPH 09271965 A). 

Regarding claim 1, Nakata discloses a machining unit (laser machining apparatus, abstract) for machining a workpiece (workpiece 9) using a thermal machining beam (laser beam 5) wherein the thermal machining beam can be directed onto a workpiece (laser beam 5 is directed toward the workpiece 9, Fig. 2) by the machining unit along a beam incidence axis to a machining location (laser beam 5 is directed along the nozzle's 2 circumferential axis to the pierced hole 11, Fig. 1 and 2, Col 2 lines 40-43), 
the machining unit comprising: 
at least one auxiliary module (second embodiment, blow gas nozzle 21 with air cylinder 22 for the purpose of removing spatters and slugs produced by the laser beam without hindering a jet of assist gas, Fig. 2, Col 1 lines 66-67) for workpiece machining;
and a coupling device (piercing assist jig 20) by which the at least one auxiliary module is movable between a position coupled to the rotary drive device and a position uncoupled from the rotary drive device (piercing assist jig 20 can be slipped onto the machining nozzle 2 (coupled) and therefore, it can also be unmounted (uncoupled), Col 4 lines 41-43, which would require the jig to be moved from the coupled position to the uncoupled position; since the the blow gas nozzle 21 and 22 is attached to the piercing assist jig 20 then it can also be coupled, uncoupled, and movable from the coupled position).  
Nakata is silent on a rotary drive device and at least one auxiliary module arranged to rotate about the beam incidence axis under control of the rotary drive device; 
Fukui discloses a laser machining apparatus (title) with an auxiliary module (injection nozzle 1, Fig. 4) and a rotary drive device (rotating peripheral wall 5 and servo motor 3 that rotates the wall, Fig. 4, par. 11; where one of ordinary skill in the art would know that a servo motor can have a stator) and the at least one auxiliary module arranged to rotate about the beam incidence axis under control of the rotary drive device (injection nozzle 1 is connected to the rotating wall 5 and is rotatable around the axis O, which is the axis of the laser beam, Fig. 4, par. 11);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to incorporate the teachings of Fukui and include a wall that rotates around the laser beam. This would allow the injection nozzle to rotate to the rear position opposite the moving direction of the laser machining to prevent burrs from accumulating around the machined area and achieve a better finish (par. 3, Fukui).
Regarding claim 3, Nakata in view of Fukui discloses the machining unit of claim 1, wherein the at least one auxiliary module comprises a nozzle assembly (blow gas nozzle 21) for a shield gas or an operating gas (blow gas 16 allow assist gas 6 to pass between the blow gas streams while not hindering the assist gas 1 jet, Col 5 lines 25-28, where the broadest reasonable interpretation of "operating gas" can mean a gas performing any function).  
Regarding claim 6, Nakata in view of Fukui discloses the machining unit of claim 1, wherein the coupling device at least in the position of the at least one auxiliary module coupled to the rotary drive device can be uncoupled from the at least one auxiliary module (piercing assist jig 20 can be slipped onto the machining nozzle 2 (coupled) and therefore, it can also be unmounted (uncoupled), Col 4 lines 41-43, which would require the jig to be moved from the coupled position to the uncoupled position; since the the blow gas nozzle 21 and 22 is attached 
Regarding claim 7, Nakata in view of Fukui discloses the machining unit of claim 1, wherein the coupling device comprises a loading arm that can be coupled to the auxiliary module (piercing assist jig 20 has an arm through which the blow gas nozzle 21 is mounted onto, Fig. 2a, Col 4 lines 35-36).
Regarding claim 15, Nakata in view of Fukui discloses the machining unit of claim 1, additionally Fukui teaches, wherein the machining beam is guided through the rotary drive device (laser beam passes through the rotating wall 5 along axis O, Fig. 4, par. 11, Fukui).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata in view of Fukui to incorporate the teachings of Fukui and guide the laser beam through the rotating wall. This would allow the injection nozzle to rotate around the axis of the laser beam to the rear position opposite the moving direction of the laser machining to prevent burrs from accumulating around the machined area and achieve a better finish (par. 3, Fukui).
Regarding claim 16, Nakata in view of Fukui discloses the machining unit of claim 1, wherein the machining unit comprises a machining nozzle (machining nozzle 2) that is separate from the at least one auxiliary module (machining nozzle 2 is separate from the blow gas nozzle 21, Fig. 2a), and through which the machining beam is guided (laser beam is guided through the machining nozzle 2, Fig. 2a, Col 2 lines 40-43).  
Claims 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Fukui and Hozumi (US 20110024402 A1). 
Regarding claim 2, Nakata in view of Fukui discloses the machining unit of claim 1, wherein the at least one auxiliary module comprises an infeed device (blow gas nozzle 21) by 
Additionally, under the 112(f) interpretation, infeed device has a conveying hose (blow gas 16 is fed into a tube then through the nozzle 21, Fig. 2a), the conveying hose opening into a nozzle (blow gas nozzle 21).
Nakata in view of Fukui is silent on infeed device has said conveying hose for the auxiliary wire and a wire nozzle.
Hozumi discloses a laser welding apparatus (title) with a laser head and an auxiliary component (wire feed pipe 23, Fig. 1), where there is an auxiliary wire (welding wire 11, Fig. 1) and a wire nozzle (wire outlet 12, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata in view of Fukui to incorporate the teachings of Hozumi and include an auxiliary wire and wire nozzle. Doing so would allow laser head and welding wire to be at a constant distance from the welding surface (par. 8, Hozumi) while laser welding underwater (par. 4, Hozumi).
Regarding claim 4, Nakata in view of Fukui discloses the machining unit of claim 1, wherein the at least one auxiliary module comprises an infeed device (blow gas nozzle 21).
Additionally, under the 112(f) interpretation, infeed device has a conveying hose (blow gas 16 is fed into a tube then through the nozzle 21, Fig. 2a), the conveying hose opening into a nozzle (blow gas nozzle 21). 
Nakata in view of Fukui is silent on infeed device has said conveying hose for an auxiliary wire and a welding additive.
Hozumi discloses a laser welding apparatus (title) with a laser head and an auxiliary component (wire feed pipe 23, Fig. 1), where there is an auxiliary wire (welding wire 11, Fig. 1) and a welding additive (welding wire 11, Fig. 1, where the broadest reasonable interpretation of welding additive can include a substance added to welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata in view of Fukui to incorporate the teachings of Hozumi and include a welding wire. Doing so would allow the laser to melt the base metal with the welding wire to mend defective portions (par. 4, Hozumi).
Regarding claim 5, Nakata in view of Fukui and Hozumi discloses the machining unit of claim 4, wherein the welding additive is an auxiliary wire (welding wire 11, Fig. 1, Hozumi).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Fukui and Weick (US 20060153668 A1). 
Regarding claim 12, Nakata in view of Fukui discloses the machining unit of claim 1, except wherein the rotary drive device comprises a safety coupling at the interface to the at least one auxiliary module.
Applicant teaches a safety coupling, para. 58 of the specification, to ensure that the welding head does not incur damage in the event of a collision between the auxiliary module and workpiece and workpiece holders. 
Weick discloses a laser processing head in the same field of endeavor with releasable couplings between a carrier (i.e. auxiliary module) and a laser head for collision protection (par. 10) where there is a safety coupling (collision protection elements 21 are disposed on carrier 20, Fig. 3, par. 27) at the interface to the at least one auxiliary module (collision protection elements 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata in view of Fukui to incorporate the teachings of Weick and include collision protection elements. Doing so would protect the laser apparatus in the case of collision (par. 10, Weick)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 








/SIMPSON A CHEN/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761